DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US 2017/0008385) in view of Wildmer et al. (US 2011/0254377).

Regarding claim 1,
Fujimoto discloses (Fig. 1):
A wireless device (Fig. 1, all elements) comprising: a power transmission coil (5) configured to transmit power wirelessly (¶0038); a power reception coil (6) configured to receive the power wirelessly from the power transmission coil (5, ¶0038); a switch circuit (3) configured to apply a voltage to the power transmission coil (5) based on a first switching signal (CT2, ¶0039); and a rectification circuit (CT1) configured to rectify a voltage output from the power reception coil (6) based on a second switching signal (CT1) and apply the rectified voltage to a load (10, ¶0039-¶0041)

They do not disclose:
wherein the switch circuit and the rectification circuit each include a plurality of bidirectional switches.

However, Wildmer teaches (fig. 38):
wherein the switch circuit (Fig. 38, CB) and the rectification circuit (BEV) each include a plurality of bidirectional switches (¶0173).

Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the wireless power device of Fujimoto that uses a converter and active rectifier to transfer power wirelessly through two coils (¶0010) and substitute the converter and rectifier from Fujimoto with the bidirectional converter and rectifier from Wildmer in order to up convert or down convert the AC signal in both directions as taught by Wildmer (¶0173).  This would enable the system to have greater efficiency being able to up convert or down convert the power as well as transfer power from the load to source and the source to the load.

Regarding claim 2,
Fujimoto discloses (Fig. 1):
wherein the first switching signal (Fig. 1, CB2) and the second switching signal (CB1) have a same period (same resonant frequency on both sides, ¶0035).

Regarding claim 3,
Fujimoto discloses (Fig. 5A):
wherein a dead time (Fig. 5A, period provided between +E and -E when the line is at 0) is provided to a driving signal of each of the plurality of bidirectional switches to prevent a through current (¶0066).

Regarding claim 4,
Fujimoto discloses (Fig. 1):
wherein the switch circuit (Fig. 1, 3) is a full- bridge (¶0039), half-bridge, or push-pull switch circuit.

Regarding claim 5,
Fujimoto discloses (Fig. 5A):
wherein the switch circuit performs a zero current switching (ZCS) operation or a zero voltage switching (ZVS) operation (Fig. 5A, voltage is zero between switching, ¶0066).

Regarding claim 6,
Fujimoto discloses (Fig. 1):
further comprising a resonance circuit (Fig. 1, 7) between the power reception coil (6) and the rectification circuit (8, ¶0038).
Regarding claim 7,
Fujimoto discloses (Fig. 1):
further comprising a resonance circuit (Fig. 1, 4) between the power transmission coil (5) and the switch circuit (3, ¶0038).

Regarding claim 8,
Fujimoto discloses (Fig. 1):
further comprising: a reference frequency source (Fig. 1, PWM carrier signal) configured to output a reference frequency signal (PWM carrier, ¶0076); a first driving circuit (14) configured to output the first switching signal (CT2) to the switch circuit (3) based on the reference frequency signal (Carrier PWM, ¶0061); and a second driving circuit (13) configured to output the second switching signal (CT1) to the rectification circuit (8) based on the reference frequency signal (Carrier PWM, ¶0061).

Regarding claim 9,
Fujimoto discloses (Fig. 1):
further comprising a phase shifting circuit (Fig. 1, 13) configured to phase-shift the reference frequency signal (PWM carrier, ¶0076), wherein the second driving circuit (13) outputs the second switching signal (CT1) to the rectification circuit (8) based on the reference frequency signal (PWM carrier) that is phase-shifted by the phase shifting circuit (PWM carrier, ¶0076, synchronizes carrier signals with each other by making them the same phase ).

Regarding claim 12,
Fujimoto discloses (Fig. 1):
wherein the second driving circuit (Fig. 1, 13) outputs the second switching signal (CT1) to the rectification circuit (8) based on the reference frequency signal that is transmitted from the reference frequency source via electromagnetic field coupling communication or optical coupling communication (¶0057, ¶0061).

Regarding claim 13,
Fujimoto discloses (Fig. 1):
wherein the load (Fig. 1, 10) is a motor (10, ¶0033).

Regarding claim 14,
Fujimoto discloses (Fig. 1):
wherein the power reception coil (Fig. 1, 6) wirelessly transmits a back electromotive force generated by the motor to the power transmission coil (5, regenerates electric energy from motor, ¶0034).

Regarding claim 15,
Fujimoto discloses (Fig. 1):
wherein each bidirectional switch of the switch circuit is driven by the first switching signal based on a potential of a source terminal of the bidirectional switch as a reference (Fig. 1, this is how switches work, ¶0038), and wherein each bidirectional switch (G1-G4) of the rectification circuit (8) is driven by the second switching signal (CT1) based on a potential of a source terminal of the bidirectional switch as a reference (sends signal to gate which triggers switch, also measures voltage via 16 which measures potentials across gates, ¶0038-¶0039).

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kikuchi et al. (US 2017/0098959) – wireless power transfer system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846